Title: Richard N. Thweatt to Thomas Jefferson, 31 July 1818
From: Thweatt, Richard Noble
To: Jefferson, Thomas


          
            Dear Sir,
            Petersburg
July 31st 1818
          
          Yours of the 6th inst. I have just received. The wine you speak of, Col Burton procured and sent to Mr Johnson, a merchant of this town. Mr Johnson informs me that in a few days after he received it, he met with Mr Eppes, and after telling him that he had a  cask of wine for you, requested to know what he should do with it,—Mr E. told him he had better send it to Mr P. Gibson, in Richmond; this, Mr Johnson says, he did—He appeared much surprised that you had not received the wine, as several months have elapsed since he sent it to Richmond—I have requested Mr Johnson to  find out, as he does not at present recollect, the captain or master of the vessel by whom he sent it—As you have not heard any thing of it, it is more than probable that  the cask wine never reached Mr Gibson, or you would have received it long before this—
          I assure you, Sir, it gives me great pleasure in attending to any request of yours, and I hope you will not hesitate in calling upon me without whenever you have occasion to do so—I consider it no “trouble”—and therefore requiring no apology on your part—With Sentiments of the highest respect
          
            I am yours &c
            Richard N. Thweatt
          
        